DETAILED ACTION
	This office action is in response to applicant’s remarks filed on April 26, 2021 in application 16/502,184. 
	Claims 1-4, 7-13, 16-20 are presented for examination.   Claims 1-2, 10-11 and 19-20 are amended.   Claims 5-6 and 14-15 are cancelled. 
	35 USC 112 rejection on claim 20 is withdrawn based on amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 3, 2019, July 2, 2020 and May 19, 2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-13, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 10 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "the one or more elements" in lines 3-4.  Claim 19 recites similar limitation.  For purpose of examination, examiner interpret the elements to be the components.   
Claim 1 also recites the limitation “the class of the one or more anomalies” in line 17.    Claims 10 and 19 recites similar limitations.   For purpose of examination, examiner interpret the class of the one or more anomalies to be the class of the system.    
There is insufficient antecedent basis for these limitations in the claim.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auradkar et al. (US 2018/0091586) in further view of Patil et al. (US 2017/0250855). 

In regard to claim 1, Auradkar et al. teach a method of selection of compatible components for a system, comprising:
collecting parameters of one or more components of a system (monitor, fig. 3A, 126);
assessing conformity of the one or more components of the system with a required state of the system by interrogating one or more state models using the collected parameters (central monitor generates a model to represent their current workloads and passes that model to analyzer, pg. 40);
identifying one or more anomalies based on the assessment of conformity (the monitor notifies the analyzer when an anomaly is detected, pg. 40); 
analyzing the one or more anomalies to identify a class and parameters of the system corresponding to the one or more anomalies (recognition of an anomaly or an imbalance in the brokers’ resource usage, pg. 24, cluster of machines may share common properties, pg. 30);
analyzer generates plans to resolve anomalies, pg. 44);
selecting one or more components that meets requirements of the one or more models of methods of restoration (implement self-healing and/or otherwise improve operation of cluster by balancing brokers’ workload, pg. 44); and
implementing the one or more components in the system that are compatible with the system to eliminate the one or more anomalies (executor receives a plan from analyzer and executes it as described, pg. 45).
Auradkar et al. does not explicitly teach but Patil et al. teach wherein the one or more elements comprise one or more of a router, Central Processing Unit (CPU), Hard Disk Drive (HDD), Solid State Drive (SSD) and Random Access Memory (RAM) (monitor out-of-domain equipment and also its own data center, pg. 23); wherein the one or more state models comprises a set of rules for detecting an anomalous state of the element of the system and/or an anomalous process of the element of the system (aggregate the set of metrics according to a component of interest, fig. 5, 508, pg 35) ; wherein the one or more anomalies comprises one or more of: weak signal of a router in the system, degradation in performance of the element of the system including: one or more CPU, HDD, SSD and RAM, insufficient RAM space on the system, and data loss/corruption on the system (anomaly may indicates there is a problem with a particular server, pg. 38); wherein the class of the one or more anomalies may comprise one or more of: functional requirements, usability requirements, reliability requirements, performance requirements, and supportability requirements (class of data gives the anomaly detection system information as to what the problem is, pg. 38); and wherein the methods of restoration are configured to restore the set of predetermined functions of the system by switching the one or more elements of the system from the anomalous state to the required state (automated recover may update patch is pushed to the non-functional server, other automated recover mechanism are possible, pg. 38).
It would have been obvious to modify the method of Auradkar et al. by adding Patil et al. anomaly detection and classification.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in automatic detection of anomaly, classification of data for a particular ISP and trigger repairs (pg. 7). 

In regard to claim 2, Auradkar et al. teach the method of claim 1, wherein the one or more state models describe normal processes and states conforming to a requirement, and anomalous processes that describe the anomalous state and/or a failure process (central monitor generates a model to represent their current workloads or metric if a model cannot be generated, the monitor notifies the analyzer when an anomaly is detected, when resource usage is higher than a threshold, uneven usage that exceeds a threshold, pg. 40).

In regard to claim 3, Auradkar et al. teach the method of claim 1, wherein the one or more state models may be one or more of regression models, classification models, categorization models, models based on decision making trees, neural networks, and/or logic rules (model or metrics, pg. 40, 87-88).

the monitor notifies the analyzer when an anomaly is detected, when resource usage is higher than a threshold, uneven usage that exceeds a threshold, pg. 40).

In regard to claim 9, Auradkar et al. teach the method of claim 1, further comprising:
identifying components for restoration without identifying restoration methods, based on information about the identified one or more anomalies (central monitor continually or regularly monitors resource usage of members and recognize of an anomaly in the brokers’ resource usage, pg. 24);
interrogating the one or more state models using parameters of the identified components for restoration (analyzer generates plans to resolve anomalies, pg. 44);
determining at least one component that is compatible with the system, and no anomaly is identified when interrogating the one or more state models using the parameters of the at least one component (implement self-healing and/or otherwise improve operation of cluster by balancing brokers’ workload, pg. 44); and
applying the at least one component to the system to eliminate the one or more anomalies (executor receives a plan from analyzer and executes it as described, pg. 45).

collect parameters of one or more elements of an observed system (monitor, fig. 3A, 126);
assess conformity of the one or more components of the observed system with a required state of the system by interrogating one or more state models using the collected parameters (central monitor generates a model to represent their current workloads and passes that model to analyzer, pg. 40);
identify one or more anomalies based on the assessment of conformity (the monitor notifies the analyzer when an anomaly is detected, pg. 40); 
analyze the one or more anomalies to identify a class and parameters of the observed system corresponding to the one or more anomalies (recognition of an anomaly or an imbalance in the brokers’ resource usage, pg. 24, cluster of machines may share common properties, pg. 30);
determine one or more models of methods of restoration of the observed system that ensure restoration of a set of predetermined functions of the observed system and halts the one or more anomalies (analyzer generates plans to resolve anomalies, pg. 44);
select one or more components that meets requirements of the one or more models of methods of restoration (implement self-healing and/or otherwise improve operation of cluster by balancing brokers’ workload, pg. 44); and
implement the one or more components in the observed system that are compatible with the system to eliminate the one or more anomalies (executor receives a plan from analyzer and executes it as described, pg. 45).
monitor out-of-domain equipment and also its own data center, pg. 23); wherein the one or more state models comprises a set of rules for detecting an anomalous state of the element of the system and/or an anomalous process of the element of the system (aggregate the set of metrics according to a component of interest, fig. 5, 508, pg 35) ; wherein the one or more anomalies comprises one or more of: weak signal of a router in the system, degradation in performance of the element of the system including: one or more CPU, HDD, SSD and RAM, insufficient RAM space on the system, and data loss/corruption on the system (anomaly may indicates there is a problem with a particular server, pg. 38); wherein the class of the one or more anomalies may comprise one or more of: functional requirements, usability requirements, reliability requirements, performance requirements, and supportability requirements (class of data gives the anomaly detection system information as to what the problem is, pg. 38); and wherein the methods of restoration are configured to restore the set of predetermined functions of the system by switching the one or more elements of the system from the anomalous state to the required state (automated recover may update patch is pushed to the non-functional server, other automated recover mechanism are possible, pg. 38).
	Refer to claim 1 for motivational statement. 

In regard to claim 11, Auradkar et al. teach the system of claim 10, wherein the one or more state models describe normal processes and states conforming to a requirement, and central monitor generates a model to represent their current workloads or metric if a model cannot be generated, the monitor notifies the analyzer when an anomaly is detected, when resource usage is higher than a threshold, uneven usage that exceeds a threshold, pg. 40).

In regard to claim 12, Auradkar et al. teach the system of claim 10, wherein the one or more state models may be one or more of regression models, classification models, categorization models, models based on decision making trees, neural networks, and/or logic rules (model or metrics, pg. 40, 87-88).

In regard to claim 13, Auradkar et al. teach the system of claim 10, wherein the one or more anomalies comprise one or more of: a state of an element deviating from the required state, a state of the observed system deviating from the required state, a process of an element deviating from the required state, a process of an element deviating from a required process, a process of the observed system deviating from a required process, a state of an environment with which the observed system is interacting, deviating from the required state, and a process of the environment with which the observed system is interacting, deviating from the required process (the monitor notifies the analyzer when an anomaly is detected, when resource usage is higher than a threshold, uneven usage that exceeds a threshold, pg. 40).

In regard to claim 18, Auradkar et al. teach the system of claim 10, wherein the processor is further configured to:
central monitor continually or regularly monitors resource usage of members and recognize of an anomaly in the brokers’ resource usage, pg. 24);
interrogate the one or more state models using parameters of the identified components for restoration (analyzer generates plans to resolve anomalies, pg. 44);
determine at least one component that is compatible with the observed system, and no anomaly is identified when interrogating the one or more state models using the parameters of the at least one component (implement self-healing and/or otherwise improve operation of cluster by balancing brokers’ workload, pg. 44); and
apply the at least one component to the observed system to eliminate the one or more anomalies (executor receives a plan from analyzer and executes it as described, pg. 45).

In regard to claim 19, Auradkar et al. teach a computer-readable medium storing instructions thereon of selection of compatible components for a computer system, the instructions comprising:
collecting parameters of one or more components of a system (monitor, fig. 3A, 126);
assessing conformity of the one or more elements of the system with a required state of the system by interrogating one or more state models using the collected parameters (central monitor generates a model to represent their current workloads and passes that model to analyzer, pg. 40);
identifying one or more anomalies based on the assessment of conformity (the monitor notifies the analyzer when an anomaly is detected, pg. 40); 
recognition of an anomaly or an imbalance in the brokers’ resource usage, pg. 24, cluster of machines may share common properties, pg. 30);
 determining one or more models of methods of restoration of the system that ensure restoration of a set of predetermined functions of the system and halts the one or more anomalies (analyzer generates plans to resolve anomalies, pg. 44);
selecting one or more components that meets requirements of the one or more models of methods of restoration (implement self-healing and/or otherwise improve operation of cluster by balancing brokers’ workload, pg. 44); and
implementing the one or more components in the system that are compatible with the system to eliminate the one or more anomalies (executor receives a plan from analyzer and executes it as described, pg. 45).
Auradkar et al. does not explicitly teach but Patil et al. teach wherein the one or more elements comprise one or more of a router, Central Processing Unit (CPU), Hard Disk Drive (HDD), Solid State Drive (SSD) and Random Access Memory (RAM) (monitor out-of-domain equipment and also its own data center, pg. 23); wherein the one or more state models comprises a set of rules for detecting an anomalous state of the element of the system and/or an anomalous process of the element of the system (aggregate the set of metrics according to a component of interest, fig. 5, 508, pg 35) ; wherein the one or more anomalies comprises one or more of: weak signal of a router in the system, degradation in performance of the element of the system including: one or more CPU, HDD, SSD and RAM, insufficient RAM space on the system, and data anomaly may indicates there is a problem with a particular server, pg. 38); wherein the class of the one or more anomalies may comprise one or more of: functional requirements, usability requirements, reliability requirements, performance requirements, and supportability requirements (class of data gives the anomaly detection system information as to what the problem is, pg. 38); and wherein the methods of restoration are configured to restore the set of predetermined functions of the system by switching the one or more elements of the system from the anomalous state to the required state (automated recover may update patch is pushed to the non-functional server, other automated recover mechanism are possible, pg. 38).
	Refer to claim 1 for motivational statement. 

In regard to claim 20, Auradkar et al. teach the computer-readable medium of claim 19, the instructions further comprising:
identifying components for restoration without identifying restoration methods, based on information about the identified one or more anomalies (central monitor continually or regularly monitors resource usage of members and recognize of an anomaly in the brokers’ resource usage, pg. 24);
interrogating the one or more state models using parameters of the identified components for restoration (analyzer generates plans to resolve anomalies, pg. 44);
determining at least one component that is compatible with the system, and no anomaly is identified when interrogating the one or more state models using the parameters of the at least one component (implement self-healing and/or otherwise improve operation of cluster by balancing brokers’ workload, pg. 44); and
executor receives a plan from analyzer and executes it as described, pg. 45).

********************************************

Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auradkar et al. (US 2018/0091586) in further view of Patil et al. (US 2017/0250855) and further in view of Dippenaar (US 9,887,889). 

In regard to claim 7, Auradkar et al. and Patil et al. does not explicitly teach the method of claim 1, wherein the one or more models of method of restoration are chosen based on a user profile of the base element of the system.
Dippenaar teaches of state reconciliation using event tracking and polling where clients of various network-accessible services of the provider network may submit state definitions for a variety of resources (col. 10 lines 7-35).    Client-requested operations or service-generated administrative actions may lead to state changes at the resources of a provider network (col. 3 lines 8-32).  
It would have been obvious to modify the method of Auradkar et al. and Patil et al. by adding Dippenaar state reconciliation.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would enable clients to submit requests directed to the resources that are allocated to them (col. 3 lines 8-32). 


Dippenaar teaches of state reconciliation using event tracking and polling where clients of various network-accessible services of the provider network may submit state definitions for a variety of resources (col. 10 lines 7-35). Client-requested operations or service-generated administrative actions may lead to state changes at the resources of a provider network (col. 3 lines 8-32).  
Refer to claim 7 for motivational statement. 

In regard to claim 16, Auradkar et al. and Patil et al. does not explicitly teach the system of claim 10, wherein the one or more models of method of restoration are chosen based on a user profile of the base element of the observed system.
Dippenaar teaches of state reconciliation using event tracking and polling where clients of various network-accessible services of the provider network may submit state definitions for a variety of resources (col. 10 lines 7-35).    Client-requested operations or service-generated administrative actions may lead to state changes at the resources of a provider network (col. 3 lines 8-32).  
Refer to claim 7 for motivational statement. 

In regard to claim 17, Auradkar et al. and Patil et al. does not explicitly teach the system of claim 10, wherein the base element of the observed system is a core of the observed system wherein a client is installed.
col. 10 lines 7-35).    Client-requested operations or service-generated administrative actions may lead to state changes at the resources of a provider network (col. 3 lines 8-32).  
Refer to claim 7 for motivational statement. 

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Agarwal et al. (US 2017/0010931) anomalies in distributed storage system
Chua et al. (US 2016/0217056) anomalies in flow
Cunningham et al. (US 2018/0091369) anomalies in networking environment
Parandehgheibi et al. (US 2016/0359740) flow data for network monitoring
Subramoni et al. (US 10,965,563) health monitoring
White et al. (US 2014/0046645) simulation and monitoring
Yoon et al. (US 2020/0019852) anomaly detection models

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov